Citation Nr: 0507594	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  01-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of adenocarcinoma of the thyroid, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1988 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action by the 
RO that denied an evaluation in excess of 10 percent for the 
veteran's service connected thyroid disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's last VA examination conducted in July 2000, 
the veteran was noted to have no excess sweating, no heat or 
cold intolerance, no palpitations, no constipation, and no 
cardiovascular or GI symptoms.  No reference was made to any 
emotional or mental symptomatology and he was noted to have 
lost weight on a diet.  

During VA outpatient treatment in April 2001, the veteran 
asserted that he suffered from constipation, fatigue, 
sleeplessness, anxiety and nervousness, concentration 
difficulties, profuse sweating, weight gains, rashes and 
swallowing difficulties due to his thyroid.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In view of 
this evidence of worsening symptomatology the Board believes 
that a current VA examination of the veteran's thyroid 
disability is necessary to evaluate the current degree of 
severity of this disability.  

The Board also notes that the veteran is seen by VA about 
every six months to monitor his thyroid disability.  The last 
clinical record of these evaluations is dated in February 
2004.  The plan was for the veteran to return to the clinic 
in six months.  As the VA has notice of the existence of 
additional relevant VA clinical records such must be 
retrieved and associated with the claims folder.  See Bell v 
Brown, 2 Vet.App 611341 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  Obtain all clinical records 
documenting treatment of the veteran's 
thyroid disability at the Dorn VA Medical 
Center in Columbia, South Carolina, 
subsequent to February 18, 2004.

2.  Afford the veteran a VA examination 
to determine the severity of his service 
connected thyroid disability.  The claims 
folder should be made available to the 
examiner prior to the evaluation, and the 
examiner should state in the examination 
report (or in an addendum to the report) 
that the claims folder has been reviewed.  

The examiner should specifically comment 
on the presence or absence of 
fatigability; constipation; mental 
sluggishness; muscle weakness; mental 
disturbance (including dementia, slowing 
of thought or depression); weight gain or 
loss; cold intolerance; neurological 
dysfunction; gastrointestinal symptoms; 
cardiovascular involvement; bradycardia 
(less than 60 beats a minute); 
sleepiness; tachycardia; tremor; 
increased pulse or blood pressure; 
emotional instability; or eye symptoms.

3.  Then, re-adjudicate the veteran's 
claim.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case.  Return the case to this Board, 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


